Mr. Justice Smith delivered the opinion of the court. Abstract of the Decision. Mechanics’ men, §• 24*—necessity that material be retained in the building. A subcontractor furnishing lumber to a contractor who uses it exclusively in the construction of moulds and forms for the erection of concrete foundations, removing the lumber after the concrete hardens, and none of it becoming part of the building, is not entitled to a mechanic’s lien against the owner. Following Rittenhouse & Embree Co. v. F. E. Brown & Co., 254 Ill. 549.